          Case 1:12-cv-05209-ER Document 53 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARYL SIMON,

                           Petitioner,

            v.                                                    ORDER

UNITED STATES OF AMERICA,                                    12 Civ. 5209 (ER)

                            Respondent.



RAMOS, D.J.

       On August 19, 2020, Daryl Simon, an inmate at Federal Correctional Institution

Allenwood Low, filed an emergency motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i) based on his risk of contracting the COVID-19 virus. Doc. 47. On September

28, the Court denied Simon’s motion. Doc. 50. On November 2, Simon moved for

reconsideration of the Court’s September 28 decision. Doc. 52. The Government is therefore

directed to respond to Simon’s reconsideration motion by Monday, November 30, 2020.

       It is SO ORDERED.



Dated: November 13, 2020
       New York, New York

                                                       _______________________
                                                         Edgardo Ramos, U.S.D.J.
